                Case 19-12269-KBO              Doc 225      Filed 12/09/19        Page 1 of 10



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


                                                         )
In re:                                                   ) Chapter 11
                                                         )
 MTE Holding LLC,etal,^                                  ) Case No. 19-12269(KBO)
                                                         ) (Jointly Administered)
                                    Debtors.             )
                                                         ) Re: D.L212

                                     CERTIFICATE OF SERVICE


                 I, Colin R. Robinson, hereby certify that on the 9th day of December,2019,1
caused a copy ofthe following document(s)to be served on the individual(s) on the attached
service list(s) in the manner indicated:

                 Baker Hughes, GE Oil & Gas Pressure Control, Schlumberger,Smith
                 International and Nabors’ Limited Objection to Interim Order Under
                 Bankruptcy Codes Sections 105(a),361,362,363,503 and 507,Bankruptcy
                 Rules 4001 and 9014(I) Authorizing Debtors Use of Cash Collateral;(II)
                 Granting Adequate Protection to Prepetition Secured Parties;(III)
                 Modifying Automatic Stay; and (IV)Granting Related Relief[Docket No.
                 212]



                                                     /s/ Colin R. Robinson
                                                     Colin R. Robinson(DE Bar No. 5524)




'The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: MTE Holdings LLC(7894); MTE Partners LLC(1158);01am Energy Resources I LLC(0770); MDC
Energy LLC(9140); MDC Texas Operator LLC(1087); Ward I, LLC(6817); and MDC Reeves Energy LLC
(3644). The Debtors’ address is 280 East 96th Street, Suite 210, Indianapolis, Indiana 46240.
                Case 19-12269-KBO       Doc 225   Filed 12/09/19    Page 2 of 10



MTE 2002 Service List FCM                         HAND DELIVERY
Case No. 19-12269(KBO)                            (Counsel to FTS International Services,
Document No. 226369                               LLC)
22 - Hand Delivery                                Mark E. Felger, Esq.
73 - First Class Mail                             Cozen O' Connor
                                                  1201 N. Market St., Ste. 1001
                                                  Wilmington, DE 19801
(Counsel to Baker Hughes Oilfield
Operations LLC and GE Oil & Gas Pressure          HAND DELIVERY
Control, LP; Schlumberger Technology              (Counsel to Riverstone Credit Management,
Corporation; Smith International, Inc. and        LLC)
Nabors Drilling Technologies USA,Inc.)            Robert S. Brady, Esq.
Jeffrey N. Pomerantz, Esq.                        Edmon L. Morton, Esq.
Robert J. Feinstein, Esq.                         Kenneth J. Enos, Esq.
 Colin R. Robinson, Esq.                          Jaclyn C. Weissgerber, Esq.
Pachulski Stang Ziehl & Jones LLP                 Young Conaway Stargatt & Taylor, LLP
919 N. Market Street, 17th Floor                  Rodney Square
P.O. Box 8705                                     1000 N. King Street
Wilmington, DE 19899-8705 (Courier                Wilmington, DE 19801
19801)
                                                  HAND DELIVERY
HAND DELIVERY                                     (Counsel to Natixis, New York Branch)
U.S. Attorney's Office for the District of        Erin R. Fay, Esq.
Delaware                                          Daniel N. Brogan, Esq.
Hercules Building                                 Bayard, P.A.
1313 N Market Street                              600 N. King Street, Suite 400
Wilmington, DE 19801                              Wilmington, DE 19801

HAND DELIVERY                                      HAND DELIVERY
Internal Revenue Service                           Office of the United States Trustee
844 King Street                                    Linda Casey, Esq.
Wilmington, DE 19801                               844 King Street, Suite 2207
                                                   Lock Box 35
HAND DELIVERY                                      Wilmington, DE 19801
(Proposed Counsel to the Debtors)
Robert J. Dehney, Esq.                             HAND DELIVERY
Eric D. Schwartz, Esq.                            (Counsel to TanMar Rentals, LLC)
Daniel B. Butz, Esq.                               Michael Busenkell, Esq.
Morris, Nichols, Arsht & Tunnell LLP               Gellert Scab Busenkell & Brown, LLC
1201 N. Market Street, 16th Floor                  1201 North Orange Street, Suite 300
Wilmington, DE 19801                               Wilmington, DE 19801




 D0CS_DE:226369. 1 68700/001
                Case 19-12269-KBO     Doc 225       Filed 12/09/19   Page 3 of 10



HAND DELIVERY
(Counsel to Luxe Energy LLC)                        HAND DELIVERY
David M. Fournier, Esq.                             (Counsel to Moser Energy Systems)
Pepper Flamilton LLP                                William E. Chipman, Jr., Esq.
Hercules Plaza, Suite 5100                          Mark D. Olivere, Esq.
1313 N. Market Street                               Chipman Brown Cicero & Cole, LLP
Wilmington, DE 19801                                Hercules Plaza
                                                    1313 N. Market Street, Suite 5400
HAND DELIVERY                                       Wilmington, DE 19801
(Counsel to National Oilwell Varco, L.P.,
and National Oilwell DHT,L.P.)                      HAND DELIVERY
Mark T. Hurford, Esq.                               (Counsel to Eastham Drilling, Inc. d/b/a Big
Campbell & Levine, LLC                              E Drilling Co.)
222 Delaware Avenue, Suite 1620                     Thomas M. Horan, Esq.
Wilmington, DE 19801                                Fox Rothschild LLP
                                                    919 N. Market Street, Suite 300
HAND DELIVERY                                        Wilmington, DE 19801
(Counsel to WS Energy Services, LLC)
Ricardo Palacio, Esq.                                HAND DELIVERY

Ashby & Geddes, P.A.                                (Counsel to Ad Hoc Committee of Service
500 Delaware Avenue, 8th Floor                       Providers)
Wilmington, DE 19801                                 Christopher M. Samis, Esq.
                                                     L. Katherine Good, Esq.
HAND DELIVERY                                        R. Stephen McNeill, Esq.
(Counsel to JW Powerline, Inc.)                      Potter Anderson & Corroon LLP
William P. Bowden, Esq.                              1313 North Market Street, 6th Floor
Stacy L. Newman, Esq.                                Wilmington, DE 19801
Ashby & Geddes, P.A.
500 Delaware Avenue, 8th Floor                       HAND DELIVERY
Wilmington, DE 19801                                (Counsel to Impac Exploration Services,
                                                     Inc.)
HAND DELIVERY                                        Gregory A. Taylor, Esq.
(Counsel Crest Pumping Technologies, LLC             Stacy L. Newman, Esq.
and CDK Perforating, LLC)                            Ashby & Geddes, P.A.
Karen M. Grivner, Esq.                               500 Delaware Avenue, 8th Floor
Clark Hill PLC                                       Wilmington, DE 19801
824 N. Market Street, Suite 710
 Wilmington, DE 19801                                HAND DELIVERY
                                                     (Counsel to Santa Elena Minerals, LP)
 HAND DELIVERY                                       Laura Davis Jones, Esq.
(Counsel to WaterBridge Texas Midstream,             Timothy P. Cairns, Esq.
 LLC)                                                Pachulski Stang Ziehl & Jones LLP
 Lucian B. Murley, Esq.                              919 N. Market Street, 17th Floor
 Saul Ewing Arnstein & Lehr LLP                      PO Box 8705
 1201 N. Market Street, Suite 2300                   Wilmington, DE 19801
 WiImington, DE 19801


                                                2
 D0CS_DE:226369. 1 68700/001
                Case 19-12269-KBO      Doc 225       Filed 12/09/19   Page 4 of 10




HAND DELIVERY                                        FIRST CLASS MAIL
(Counsel to Cudd Pressure Control, Inc.)             Delaware State Treasury
Ericka F. Johnson, Esq.                              820 Silver Lake Blvd., Suite 100
Womble Bond Dickinson(US)LLP                         Dover, DE 19904
1313 N. Market Street, Suite 1200
Wilmington, DE 19801                                 FIRST CLASS MAIL
                                                     Weaver and Tidwell, L.L.P.
HAND DELIVERY                                        400 W. Illinois Ave, Suite 1550
(Counsel to Pilot Thomas Logistics, LLC)             Midland, TX 79701
Rafael X. Zahralddin-Aravena, Esq.
Eric M. Sutty, Esq.                                  FIRST CLASS MAIL
Elliott Greenleaf, P.C.                              (Proposed Counsel to the Debtors)
1105 N. Market Street, Suite 1700                    Mark E. Kasowitz, Esq.
Wilmington, DE 19801                                 Kenneth R. David, Esq.
                                                     Andrew K. Glenn, Esq.
HAND DELIVERY                                        Matthew B. Stein, Esq.
(Counsel to Petro-Amigos Supply, Inc.)               David J. Mark, Esq.
Aaron S. Applebaum, Esq.                             Kasowitz Benson Torres LLP
Saul Ewing Amstein & Lelir LLP                       1633 Broadway
1201 N. Market Street, Suite 2300                    New York, NY 10019
Wilmington, DE 19801
                                                     FIRST CLASS MAIL
FIRST CLASS MAIL                                     Alamo Pressure Pumping LLC
Secretary of State                                   Joe Mckie
Division of Corporations                             PO Box 641065
Franchise Tax                                         Dallas, TX 75264-1034
PO Box 898
 Dover, DE 19903                                      FIRST CLASS MAIL
                                                      Alex Lorte & Mario A. Ortega
FIRST CLASS MAIL                                     PO Box 872
 Securities & Exchange Commission                     Odessa, TX 79760
 100 F Street, NE
 Washington, DC 20549                                 FIRST CLASS MAIL
                                                      Apergy ESP Systems, LLC
 FIRST CLASS MAIL                                     Attn: Bob Haskell
 Internal Revenue Service                             19425 E 54th Street
 PO Box 7346                                          Broken Arrow, OK 74014
 Philadelphia, PA 19101-7346
                                                      FIRST CLASS MAIL
 FIRST CLASS MAIL                                     B&L Pipeco Services, Inc.
 Armstrong, Backus & Co. LLP                          Attn: Mike Joyce
 200 North Loraine Street, Suite 900                  PO Box 840280
 PO Box 3487                                          Dallas, TX 75284-0280
 Midland, TX 79702




                                                 3
 DOCS.DE:226369. 1 68700/001
                Case 19-12269-KBO    Doc 225       Filed 12/09/19     Page 5 of 10



FIRST CLASS MAIL
(Counsel to Riverstone Credit Management,          FIRST CLASS MAIL
LLC)                                               Cactus Fuel, LLC
Brian A. Glasser, Esq.                             Attn: Andy Fertsch
Kevin W. Barrett, Esq.                             PO Box 677924

Bailey & Glasser LLP                               Dallas, TX 75267-7924
1055 Thomas Jefferson Street NW,Suite
540                                                FIRST CLASS MAIL
Washington, DC 20007                               Chase Harris, Inc.
                                                   Attn: Chase Harris
FIRST CLASS MAIL                                   PO Box 2428
Bank of New York Mellon                            Stephenville, TX 76401
240 Greenwich Street
New York, NY 10286                                 FIRST CLASS MAIL
                                                   Clearwater Resources, LLC
FIRST CLASS MAIL                                   Attn: Shane Grissom
Basic Energy Services                              6837 82nd Street, Suite 101
Attn: Doug Dunlap                                  Lubbock, TX 79424
801 CheiTy Street, Suite 2100
Ft. Worth, TX 76102                                FIRST CLASS MAIL
                                                   Cretic Energy Services, LLC
FIRST CLASS MAIL                                   Attn: L. Melvin Cooper
(Counsel to BMO Harris Bank N.A.)                  PO Box 2108
Charles S. Kelley, Esq.                             Alice, TX 78333
Mayer Brown LLP
700 Louisiana Street, Ste. 3400                    FIRST CLASS MAIL
Houston, TX 77002-2730                              Diamond M Trucking
                                                    Attn: Rosie Martinez
FIRST CLASS MAIL                                   PO Box 2075

(Counsel to BMO Harris Bank N.A.)                   Pecos, TX 79772
Sean T. Scott, Esq.
Mayer Brown LLP                                     FIRST CLASS MAIL
 71 South Wacker Dr.                                Dill Land & Cattle, LLC
 Chicago, IL 60606                                  Jack Dill
                                                    16913 FM 179
 FIRST CLASS MAIL                                   Wolfforth,TX 79382
 BT Midstream, LLC
 Attn: David Lynn                                   FIRST CLASS MAIL
 PO Box 5061                                        Fluid Delivery Solutions, LLC
 Abilene, TX 79608                                  Attn: Philip Kuntz
                                                    6795 Corporation Parkway, Suite 200
 FIRST CLASS MAIL                                   Ft. Worth, TX 76126
 Butch's Rat Hole & Anchor Service
 Attn: Norman Allen
 12409 Quaker Avenue
 Lubbock, TX 79424


                                               4
 DOCS^DE:226369. 1 68700/001
                Case 19-12269-KBO     Doc 225       Filed 12/09/19   Page 6 of 10



FIRST CLASS MAIL                                    FIRST CLASS MAIL
Gravity Oilfield Services, EEC                      (Counsel to Natixis, New York Branch)
Attn: Mark Zimmerman                                Mark E. Dendinger, Esq.
PO Box 734128                                       Bracewell LLP
Dallas, TX 75373-4128                               CityPlace I, 34th Floor
                                                    185 Asylum Street
FIRST CLASS MAIL                                    Hartford, CT 06103
J6 Energy Services
Attn: Jury Valladarez                               FIRST CLASS MAIL
23060 FM 159                                        (Counsel to Natixis, New York Branch)
Navasota,TX 77868                                   William A.(Trey) Wood III, Esq.
                                                    Bracewell LLP
FIRST CLASS MAIL                                    711 Louisiana Street, Suite 2300
Legacy Directional Drilling, EEC                    Houston, TX 77002
Attn: Brent Janner
103 Abigayle's Row                                  FIRST CLASS MAIL
Scott, LA 70583                                     (Counsel to Patriot Premium Threading,
                                                    EEC)
FIRST CLASS MAIL                                    Michael G. Kelly, Esq.
(Counsel to Legacy Directional Drilling,            Kelly, Morgan, Dennis, Corzine & Hansen,
EEC)                                                P.C.
Jay R. Bender, Esq.                                 PO Box 1311
Andrew J. Shaver, Esq.                               Odessa, TX 79760-1311
Bradley Arant Boult Cummings LLP
One Federal Place                                    FIRST CLASS MAIL
1819 Fifth Avenue North                              Patterson-UTI Drilling Company, EEC
Birmingham, AL 35203                                 Attn: Lance Cresswell
                                                     PO Box 260111
FIRST CLASS MAIL                                     Dallas, TX 75326-0111
McClinton Energy Group, EEC
Attn: Tony McClinton                                 FIRST CLASS MAIL
PO Box 15110                                         Permian Equipment Rentals
Odessa, TX 79768                                     Attn: Norman Allen
                                                     12409 Quaker Avenue
FIRST CLASS MAIL                                     Lubbock, TX 79424
(Counsel to Natixis, New York Branch)
David J. Ball, Esq.                                  FIRST CLASS MAIL
David R. Kolker, Esq.                               (Counsel to Reeves County Tax District)
Finney Abraham, Esq.                                 Tara LeDay, Esq.
Bracewell LLP                                        McCreary, Veselka, Bragg & Allen, P.C.
1251 Avenue of the Americas, 49th Floor              PO Box 1269
New York, NY 10020                                   Round Rock, TX 78680




                                                5
 D0CS_DE:226369. 1 68700/001
               Case 19-12269-KBO    Doc 225       Filed 12/09/19    Page 7 of 10



FIRST CLASS MAIL                                  FIRST CLASS MAIL
Riverstone Credit Management, LLC                 (Counsel to Synergy Cleaning Solutions,
Attn: Christopher A. Ahbate                       LLC)
712 Fifth Avenue, 36th Floor                      Michael G. Kelly, Esq.
New York, NY 10019                                Kelly, Morgan, Dennis, Corzine & Hansen,
                                                  P.C.
FIRST CLASS MAIL                                  PO Box 1311
Russaw Transport, LLC                             Odessa, TX 79760-1311
Attn: Steve Russaw
1183 West 120                                     FIRST CLASS MAIL
Pecos, TX 79772                                   TanMar Rentals, LLC
                                                   Attn: Maurice
FIRST CLASS MAIL                                  711 South Chestnut
RWLS LLC                                          Tomball, TX 77375
Attn: Matt Gray
PO Box 862                                        FIRST CLASS MAIL
Levelland,TX 79336                                 Texas Fueling Services, Inc.
                                                   Attn: Jolm Moran
FIRST CLASS MAIL                                  4220 Laura Koppe Road
Securities & Exchange Commission                   Houston, TX 77016
New York Regional Office
Attn: Andrew Calamari, Regional Director           FIRST CLASS MAIL
Brookfield Place, 200 Vesey Street                 Tier One Energy, LLP
Suite 400                                          Attn: Marco Galvan
New York, NY 10281-1022                            PO Box 1660
                                                   Pecos, TX 79772
FIRST CLASS MAIL
Silver Zone, Inc.                                  FIRST CLASS MAIL
Attn: Juan                                        (Counsel to UBS LLC d/b/a Ultrablend
2840 South Highway, Suite 385                      Solutions)
Odessa, TX 79766                                   Kristhy M.Peguero, Esq.
                                                   Trey McDonald, Esq.
FIRST CLASS MAIL                                   Gary Yevelev, Esq.
(Counsel to Stealth Pump & Supply, LLC)            Jackson Walker LLP
Michael G. Kelly, Esq.                             1401 McKinney Street, Suite 1900
Kelly, Morgan, Dennis, Corzine & Hansen,           Houston, TX 77010
P.C.
PO Box 1311                                        FIRST CLASS MAIL
Odessa, TX 79760-1311                              (Counsel to United Casing, Inc.)
                                                   Jay H. Dushkin, Esq.
FIRST CLASS MAIL                                   The Dushkin Law Firm
STEP Energy Services(USA)Ltd.                      4615 Southwest Freeway, Ste. 600
Attn: James Minahan III                            Houston, TX 77027
480 Wildwood Forest Drive, Suite 300
Spring, TX 77380



                                              6
D0CS_DE:226369. 1 68700/001
                Case 19-12269-KBO   Doc 225       Filed 12/09/19    Page 8 of 10



FIRST CLASS MAIL                                  FIRST CLASS MAIL
(Counsel to Riverstone Credit Management,         (Counsel to Glasscock County Tax Office)
LLC)                                              Laura J. Monroe, Esq.
David S. Meyer, Esq.                              Perdue, Brandon, Fielder, Collins & Mott,
Clifford Thau, Esq.                               L.L.P.
Marisa Antos-Fallon, Esq.                         P.O. Box 817
Jessica C. Peet, Esq.                             Lubbock, TX 79408
Vinson & Elkins LLP
666 Fifth Avenue, 26th Floor                      FIRST CLASS MAIL
New York, NY 10103-0040                           (Counsel to Luxe Energy LLC)
                                                  Bruce J. Ruzinsky, Esq.
FIRST CLASS MAIL                                  Jackson Walker LLP
WaterBridge Texas Midstream LLC                    1401 McKinney Street, Suite 1900
Attn: Jason Long                                  Flouston,TX 77010
840 Gessner, Suite 100
Houston, TX 77024                                 FIRST CLASS MAIL
                                                  Sam D. Patranella
FIRST CLASS MAIL                                   Vice President, General Counsel &
(Counsel to WaterBridge Texas Midstream            Corporate Secretary
LLC; WaterBridge Texas Operating, LLC)             Luxe Energy LLC
John F. Higgins, Esq.                             6500 River Place Blvd.
Kiran K. Vakamudi, Esq.                            Bldg. 5, Suite 150
Porter Hedges LLP                                  Austin, TX 78730
1000 Main Street, 36th Floor
Houston, TX 77002-0000                             FIRST CLASS MAIL
                                                  (Counsel to National Oilwell Varco, L.P.,
FIRST CLASS MAIL                                   and National Oilwell DHT, L.P.)
WaterBridge Texas Operating, LLC                   Brian A. Baker, Esq.
Attn: Jason Long                                   Stacy & Baker, P.C.
840 Gessner, Suite 100                             1010 Lamar Street, Suite 550
Houston, TX 77024                                  Houston, TX 77002

FIRST CLASS MAIL                                   FIRST CLASS MAIL
 WB Supply and Basin Supply, LP                   (Counsel to WS Energy Services, LLC)
 Attn: Renae Hotz, Pres                            Peter C. Lewis, Esq.
PO Box 206620                                      Christian Cowart, Esq.
 Dallas, TX 75320-6620                             Scheef & Stone, L.L.P.
                                                   500 N. Akard, Suite 2700
FIRST CLASS MAIL                                   Dallas, TX 75201
 WS Energy Services
 Attn: Steven Bishop                               FIRST CLASS MAIL
 13330 Leopard Street, Suite 32                    (Counsel to ProPetro Services, Inc.)
 Corpus Christi, TX 78410-4481                     Matthew G. Maben, Esq.
                                                   Forshey & Prostok, LLP
                                                   777 Main Street, Suite 1290
                                                   Fort Worth, TX 76102


                                              7
 D0CS_DE:226369. 1 68700/001
                Case 19-12269-KBO      Doc 225       Filed 12/09/19      Page 9 of 10



                                                     FIRST CLASS MAIL
FIRST CLASS MAIL                                     (Counsel to Sierra Hamilton LLC)
(Counsel to JW Powerline, Inc.)                      Jeff Carruth, Esq.
Charles R. Gibbs, Esq.                                Weycer, Kaplan, Pulaski & Zuber, P.C.
Eric C. Seitz, Esq.                                  3030 Matlock Road, Suite 201
Katten Muchin Rosenman LLP                           Arlington, TX 76015
1717 Main Street, Suite 3700
Dallas, TX 75201                                     FIRST CLASS MAIL
                                                     (Counsel to Cudd Pressure Control, Inc.)
FIRST CLASS MAIL                                     William R. Sudela, Esq.
(Counsel Crest Pumping Technologies, LLC             Crady Jewett McCulley & Houren LLP
and CDK Perforating, LLC)                            2727 Allen Parkway, Suite 1700
Robert P. Franke, Esq.                               Houston, TX 77019
Audrey L. Hornisher, Esq.
Clark Hill Strasburger                               FIRST CLASS MAIL
901 Main Street, Suite 6000                          (Counsel to KLX Energy Services LLC)
Dallas, TX 75202                                     Deborah D. Williamson, Esq.
                                                     Danielle N. Rushing, Esq.
FIRST CLASS MAIL                                     Dykema Gossett PLLC
(Counsel to Pilot Thomas Logistics, LLC)             112 E. Pecan Street, Suite 1800
Joshua N. Eppich, Esq.                               San Antonio, TX 78205
Bryan C. Assink, Esq.
J. Robertson Clarke, Esq.                            FIRST CLASS MAIL
Bonds Ellis Eppich Schafer Jones LLP                 (Counsel to ClearwaterResources, LLC;
                                                      DuraChemProduction Services, LLC; Paladin
420 Throckmorton Street, Suite 1000
                                                     Completion Services,LLC; ACE Tubular Services,
Fort Worth, TX 76102                                 LLC; Stone Oilfield Service, Inc. and Stone Rentals
                                                     11, LLC, among other creditors yet to be named
FIRST CLASS MAIL                                     (collectively, the “Service Provider Group”))
(Counsel to Dr. Austin 1. King and Austin            Todd J. Johnston, Esq.
King Oil & Gas, LLC)                                 McWhorter, Cobb & Johnson, LLP
Dick Harris, Esq.                                    PO Box 2547
 Law Office of Dick Harris, P.C.                      Lubbock, TX 79408
PO Box 3835
 Abilene, TX 79604                                    FIRST CLASS MAIL
                                                     (Counsel to Essman Family Partnership LP,
 FIRST CLASS MAIL                                     James W.Essman and James H. Essman)
(Counsel to Moser Energy Systems)                     Daniel C. Kerrick, Esq.
 Aaron A. Boschee, Esq.                               Hogan^McDaniel
 Brent R. Owen, Esq.                                  1311 Delaware Avenue

 Squire Patton Boggs(US)LLP                           Wilmington, DE 19806
 1801 California Street, Suite 4900
 Denver, CO 80202




                                                 8
 D0CS_DE:226369. 1 68700/001
               Case 19-12269-KBO    Doc 225       Filed 12/09/19   Page 10 of 10



FIRST CLASS MAIL
(Counsel to Petro-Amigos Supply, Inc.)
Wayne Kitchens, Esq.
Hughes, Watters & Askanase, L.L.P.
Total Plaza
1201 Louisiana Street, 28th Floor
Houston, TX 77002




                                              9
 D0CS_DE:226369.1 68700/001
